DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 08/31/2021, claims 1 has been amended, and claims 2-3 have been cancelled. Currently, claims 1 and 4-8 are pending.

Allowable Subject Matter
Claims 1 and 4-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a dial input device structure.
Independent claim 1 distinctly features:
“an operation member; a first rotation plate that moves in a vertical direction in conjunction with the operation member; a first member that includes a conductive first shaft part that protrudes from the first rotation plate toward the coordinate input device, and a conductive first end part; a second rotation plate that moves in a vertical direction in conjunction with the operation member; and a second member that includes a conductive second shaft part that protrudes from the second rotation plate toward the coordinate input device, and a second end part; a main axis supporting member mounted on the coordinate input device; a supporting plate that is provided outside of the main axis supporting member in a radial direction, and that is placed above the first rotation plate and the second rotation plate; and a coupling member that couples the operation member and the second rotation plate, wherein in conjunction with a pressing operation performed on the operation member to a first stage, the first shaft part and the first end part come into contact with each other, and in conjunction with a pressing operation performed on the operation member to a second stage that is larger than the pressing operation performed on the operation member to the first stage, the second shaft part and the second end part come into contact with each other”
The closest prior arts Dangy Caye (US 20180217682 A1) teaches an rotatable input device as shown in paragraphs 63-65 and 77-78, and figures 4 and 5a, and Huppi (US 20060256090 A1) teaches an dial input device as shown in paragraph 50 and figure 4.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a specific capacitive dial input device structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626